705 N.W.2d 685 (2005)
474 Mich. 917-18
Morgan
v.
Laroy.
No. 128769.
Supreme Court of Michigan.
November 9, 2005.
Application for Leave to Appeal.
SC: 128769, COA: 253789.
On order of the Court, the application for leave to appeal the April 14, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the judgment of Kalamazoo Circuit Court, for the reasons stated by the Kalamazoo Circuit Court. See Kenny v. Kaatz Funeral Home, Inc., 472 Mich. 929, 697 N.W.2d 526 (2005).
CAVANAGH, J., would deny leave to appeal.
KELLY, J., would grant leave to appeal.